 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                   DISTRICT OF NEVADA
 6
     AUDREY FOX,
 7                                                       Case No. 2:21-cv-00432-APG-NJK
            Plaintiff,
 8                                                                     ORDER
     v.
 9
     ALLSTATE FIRE AND CAUSALTY
10   INSURANCE COMPANY,
11          Defendant.
12        To date, the parties have not filed a joint stipulated discovery plan as required by Local
13 Rule 26-1(a). The parties are hereby ORDERED to file a joint proposed discovery plan, no later
14 than May 7, 2021.
15        IT IS SO ORDERED.
16        Dated: May 4, 2021
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                  1
